Citation Nr: 1647158	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial increased rating for service-connected residual scars, left forehead abrasion and laceration above top lip, in excess of 10 percent under Diagnostic Code 7800 and in excess of 10 percent under Diagnostic Code 7804.

2. Entitlement to an initial rating in excess of 20 percent for service-connected left foot pes planus and metatarsalgia.

3. Entitlement to service connection for left foot heel bursitis with spur formation and Achilles' tenderness.

4. Entitlement to service connection for a left ankle disability. 

5. Entitlement to service connection for a left leg disability. 

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for a lumbosacral spine disability.

8. Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed as to the March 2011 denial of service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1973 to May 1975 and in the Army from August 1986 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2015, the Veteran filed a Substantive Appeal via VA Form 9, requesting a video conference hearing before a Veterans Law Judge.  However, in June 2016 correspondence the Veteran withdrew his request for a video conference hearing. His hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for service-connected residual scars, left forehead and laceration above top lip, entitlement to an initial rating in excess of 20 percent for service-connected left foot pes planus and metatarsalgia, service connection for left foot heel bursitis with spur formation and Achilles' tenderness, service connection for left ankle, and left leg disabilities, service connection for PTSD, and service connection for lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2011 RO rating decision denied service connection for erectile dysfunction, to include as secondary to a service-connected right shoulder disability. The RO sent the Veteran notice on March 8, 2011, of the rating decision, and apprised him of his appellate rights on VA Form 4107. 

2. The Veteran filed a timely Notice of Disagreement (NOD) regarding the denial of this claim, and the RO sent a Statement of the Case (SOC) concerning the claim on December 14, 2012.  

3. The Veteran filed a Substantive Appeal (VA Form 9 or equivalent) via VA Form 21-4138 on April 12, 2013. The Veteran titled this as a Notice of Disagreement addressing his disagreement with the denial of entitlement to service connection for erectile dysfunction, and such correspondence was treated as a Substantive Appeal. The date of receipt of the substantive appeal at the RO was April 12, 2013, more than 60 days after the issuance of the SOC (i.e., not by February 14, 2013) and more than one year after the notification of the March 8, 2011 rating decision (i.e., not by March 8, 2012). 

4. The Veteran has not shown good cause for failing to file a timely Substantive Appeal concerning the denial of entitlement to service connection for erectile dysfunction. 




CONCLUSION OF LAW

The Substantive Appeal (VA Form 9), or equivalent statement, received by VA on April 12, 2013, in response to the March 2011 rating decision denying entitlement to service connection for erectile dysfunction was not timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Furthermore, regarding the issue of whether the Veteran timely filed his Substantive Appeal (VA Form 9 or equivalent), the disposition of this issue is governed completely by the provisions delimiting the time period in which to file a timely Substantive Appeal, thus rendering the VCAA and its attendant duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

The Veteran contends he filed a timely Substantive Appeal as to the March 2011 denial of service connection for erectile dysfunction.  An appeal to the Board consists of a timely-filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ), which, here, is the RO, mails the SOC to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105 (a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.1103.  And once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the SOC and any prior Supplemental Statements of the Case (SSOCs) addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed. Id.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  Id.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOCs.  Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  Id.  

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal. See 38 C.F.R. § 20.303 (2015).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2015), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303 (b), 20.304.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form 9 or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the Substantive Appeal, the Court has held that he is statutorily barred from appealing the decision of the AOJ. Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105 (d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

A March 2011 RO rating decision denied entitlement to service connection for erectile dysfunction.  The RO provided the Veteran notice of this decision on March 8, 2011, along with notice of his appellate rights on an enclosed VA Form 4107.  In response, the Veteran filed a timely NOD in August 2011 to initiate an appeal of this claim.  Further, the Veteran submitted additional documentation supporting his claim prior to the issuance of an SOC.  Subsequently, on December 14, 2012, the RO sent the Veteran an SOC concerning his claim for entitlement to service connection for erectile dysfunction.  He then sent his Substantive Appeal (VA Form 9 or equivalent),labeled as a notice of disagreement, appealing his claim for entitlement to service connection for erectile dysfunction, which he dated November April 12, 2013, and was dated stamped by the RO on the same date.  The Board notes the Veteran submitted additional correspondence noting he had until October 2013 to submit an appeal, and it appears the Veteran was referencing the October 23, 2012 rating decision that granted entitlement to individual unemployability.  See April 23, 2013 correspondence.

After the September 2014 Board remand a SOC was issues in June 2015, and the Veteran filed a subsequent Substantive Appeal via VA Form 9 in June 2015, requesting a video conference hearing before a VLJ which he later withdrew. 

So, to reiterate, the Veteran was required to submit his Substantive Appeal (VA Form 9 or equivalent) to the RO within the later of either 60 days after the issuance of that SOC (meaning by February 14, 2013) or within one year after receiving the notification of the March 4, 2011 rating decision.  Hence, considering the later of the two, the deadline for perfecting his appeal was February 14, 2013. See 38 U.S.C.A. § 7105 (a), (b)(1); 38 C.F.R. § 20.302.  He clearly did not meet this filing deadline; instead his Substantive Appeal, or equivalent correspondence, was not actually received at the RO until April 12, 2013, over 50 days late.  

Therefore, resolution of this matter ultimately turns on whether any delay in recipient of his Substantive Appeal by the RO should be subject to equitable tolling.  For there would be no reason to consider this doctrine of equitable tolling without acknowledgment that the Substantive Appeal (VA Form 9) was not timely filed inasmuch as equitable tolling is a means of excusing the filing delay on account of extenuating or mitigating circumstances, justified by a showing of good cause explaining why the appeal was not timely filed.

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005). The following three requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal. Id.  

There is no evidence of record to support that any such circumstances existed here. Because a timely substantive appeal was not filed, and because there is no other basis for reconsideration of the claim, the instant appeal must be denied. 


ORDER

The Veteran did not timely file a Substantive Appeal with the March 2011 rating decision denying service connection for erectile dysfunction, and his appeal is denied. 


REMAND

The Veteran contends he is entitled to an increased rating for service-connected residual scars, left forehead abrasion and laceration above top lip, in excess of 10 percent under Diagnostic Code 7800 and in excess of 10 percent under Diagnostic Code 7804, and an increased rating for service-connected left foot pes planus and metatarsalgia rated as 20 percent disabling.  In addition, the Veteran contends he is entitled to service connection for left foot heel bursitis with spur formation and Achilles' tenderness, service connection for a left ankle disability, secondary to his service-connected left foot disability service connection for a left leg disability, service connection for PTSD, and service connection for a lumbosacral spine disability.  The Board finds a remand is warranted for supplemental VA opinion. 

The matter was previously before the Board in September 2014, on remand the AOJ was directed to obtain additional treatment records, and provide VA examinations as to the Veteran's increased rating for service connected residual scars, left forehead abrasion and laceration above top lip, increased rating for service connection left foot pes planus and metatarsalgia, service connection for left foot heel bursitis with spur formation and Achilles' tenderness, service connection for left ankle and leg disabilities, and a lumbosacral spine disability.  Additional VA treatment records from Wm. Jennings Bryan Dorn VAMC, Ann Arbor VAMC, and Detroit VAMC from February 2013 to May 2016 have been associated with the claims file.  Finally, the Veteran was provided with a VA examination as to scars and as to the left foot, left heel, left ankle, left leg, and lumbosacral spine in May 2016.  However, if VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examinations were inadequate, and supplemental VA opinions are warranted, as discussed below. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As such, another remand is warranted. 

Evaluation residual scars left forehead abrasion and laceration above top lip

The Veteran was most recently provided with a VA examination in May 2016. However, if VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner provided color photographs and noted no limitation of function in evaluation of the Veteran's scars.  However, the examiner failed to consider the Veteran's and his former spouse's lay statements regarding limitation motion as a result of his top lip scars. See July 25, 2010 Notice of Disagreement.  The Veteran has reported his top lip scar has resulted in ongoing intimacy issues in his relationship, and difficulty shaving. Id.  The examination was inadequate because the examiner failed to address the Veteran's competent and credible lay statements regarding his symptoms and the impact of such.  A supplemental opinion is warranted to address the Veteran's lay statements. 

Evaluation for left foot pes planus and metatarsalgia

The Veteran was provided a VA examination and opinion in May 2016.  However, if VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the examination was inadequate as it failed to consider the Veteran's lay statements regarding his current symptoms and severity of his service-connected disability.  Specifically, the Veteran has reported regular swelling of his left foot, which results in having to elevate his foot at night. See September 14, 2016 Veteran statement.  The examination was inadequate because the examiner failed to address the Veteran's competent and credible lay statements regarding his symptoms and the impact of such.  A supplemental opinion is warranted to address the Veteran's lay statements.

Service connection for left foot heel bursitis with spur formation and Achilles' tenderness

AVA examination was provided in May 2016, however, if VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner found there was no evidence of left foot bursitis and Achilles' tenderness. See May 2016 VA examination.  The examiner found that such was not related to active service, nor was such proximately due to or aggravated by the Veteran's service-connected left foot pes planus and metatarsalgia.  However, the examiner failed to address the prior diagnoses of record, of left foot heel bursitis with spur formation and Achilles tenderness.  As a result, a supplemental opinion is warranted, to address and consider the prior diagnosis, of left foot heel spurs and left foot heel bursitis with spur formation and Achilles' tenderness.  See August 12, 2010 VA podiatry consult noting posterior heel spurs and January 2010 VA examination.

Service connection for left ankle disability

The Veteran was provided a VA examination and opinion in May 2016.  However, if VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner found the Veteran's left ankle disability is less likely than not proximately due to or aggravated by his service-connected left foot disability.  The examiner attributed the Veteran's ankle injury to standing on the shore for an hour or two resulting in his foot going numb and his subsequent twisting of his ankle and falling.  See May 2016 VA examination.  The examiner found it was less likely than not that his left foot pes planus and metatarsalgia caused or aggravated the current left ankle disability.  However, the examiner failed to consider the Veteran's lay statements regarding the symptoms of his left foot disability including ongoing left foot pain and numbness.  Additionally, the opinion should address entitlement to direct service connection.  A supplemental opinion is warranted to address the Veteran's lay statements, specifically if the Veteran's left foot going numb was a result of his service-connected left foot pes planus and metatarsalgia and provide an opinion as to direct service connection.

Service connection for left leg disability

If VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2016 VA examiner found, that it is less likely than not that the Veteran's leg disorder manifested during active service, is related to active service or proximately due to or aggravated by his service-connected left foot disability.  See May 2016 VA examination.  However, the opinion was incomplete because the examiner failed to address the Veteran's October 1974 service treatment record noting a contusion and severe muscle spasm of the left thigh. See October 22, 1974 service treatment record (STR).  The Veteran has presently reported ongoing leg pains and spams. See July 16, 2010 lay statement and November 17, 2008 treatment note.  Further, the Veteran has reported ongoing leg spasms. See February 17, 2011 emergency department note.  As a result, a supplemental opinion is warranted to consider and address the Veteran's service treatment records and lay contentions regarding current symptomology.   

Service connection for PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the diagnostic criteria, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f), 4.125(a); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The Board notes, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  The Veteran's claim was pending to the Board in April 2014 (before August 4, 2014), so whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM -IV.  See 38 C.F.R. § 4.125(a) (2015).  

In the report of a September 2016 VA examination, the psychiatrist found the Veteran did not meet the criteria for a DSM-V diagnosis of PTSD.  The examiner, under DSM-V, diagnosed the Veteran with depressive disorder unspecified.  The examiner noted the Veteran's symptoms of depressed mood and anxiety and attributed this to his service-connected mood disorder secondary to medical conditions.  The examiner noted the Veteran's reported an in-service stressor and his symptoms but noted he did not meet the criteria required for a diagnosis of PTSD under the DSM-V. Because this case is governed by the criteria of the DSM-IV, the file must be returned to the VA psychiatrist for a supplemental opinion.

Service connection for lumbosacral spine disability

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed above the May 2016 VA examination was found to be inadequate as a result a remand is warranted for a supplemental opinion.  The Veteran was diagnosed with a lumbosacral strain. See May 2016 VA examination.  The Veteran has reported ongoing low back pain since his in-service motor vehicle accident.  The examiner found that it is less likely than not that the Veteran's lumbosacral spine disorder is related to active service, noting an absence of a diagnosis in the service medical records.  The examiner considered the in-service injuries, but attributed the Veteran's lumbosacral disability to an after service work injury.  However, as discussed above the Board has found the VA examination is inadequate and as a result a remanded is warranted for a supplemental opinion and in light of the evidence discussed above. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

After completing the above development to the extent possible, refer the case to the May 2016 VA examiner
who provided the May 2016 VA examination reports for supplemental opinions. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder. After reviewing the claims file, all prior opinions provided, and examining the Veteran, if necessary, the examiner should answer the following questions as to all issues:

2.  Determine the current severity of his service-connected residual scars left forehead abrasion and laceration above top lip. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. A complete rationale for any opinion expressed must be provided. Attention is invited to the Veteran's lay statements regarding his symptoms and the impact of such. See July 25, 2010 Notice of Disagreement.
3. Determine the current severity of his service-connected left foot pes planus and metatarsalgia. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. A complete rationale for any opinion expressed must be provided. Attention is invited to the Veteran's lay statements regarding his symptoms of numbness and regular swelling of his left foot. See September 14, 2016 Veteran statement.

4. Determine the nature and etiology of left foot heel bursitis with spur formation and Achilles' tenderness, the examiner must provide an opinion as to the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left foot heel bursitis with spur formation and Achilles' tenderness is related to his active duty service? 

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left foot heel bursitis with spur formation and Achilles' tenderness is due to or caused by his service-connected left foot pes planus and metatarsalgia? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his left foot heel bursitis with spur formation and Achilles' tenderness was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected left foot pes planus and metatarsalgia? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his left heel disability by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In offering any opinion, the examiner's attention is invited to the Veteran's lay statements regarding his symptoms and prior diagnosis of left foot heel spurs and left foot heel bursitis with spur formation and Achilles' tenderness. See August 12, 2010 VA podiatry consult; See also January 2010 VA examination. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

5. Determine the nature and etiology of left ankle disability, the examiner must provide an opinion as to the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left ankle disability is related to his active duty service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left ankle disability is due to or caused by his service-connected left foot pes planus and metatarsalgia? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his currently diagnosed left ankle disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected left foot pes planus and metatarsalgia? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his left ankle disability by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In offering any opinion, the examiner's attention is invited to the Veteran's lay statements regarding his symptoms of his left foot going numb as a result of his service connected left foot pes planus. 

6. Determine the nature and etiology of left leg disability, the examiner must provide an opinion as to the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left leg disability is related to his active duty service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left leg disability is due to or caused by his service-connected left foot pes planus and metatarsalgia? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his currently diagnosed left leg disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected left foot pes planus and metatarsalgia? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his left leg disability by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In offering any opinion, the examiner's attention is invited to the Veteran's lay statements and treatment records noting ongoing leg pains and spams and the Veteran's October 1974 service treatment record noting a contusion and severe muscle spasm of the left thigh. See October 22, 1974 STR.  

7. Determine the nature and etiology of lumbosacral spine disability, the examiner must provide an opinion as to the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lumbosacral spine disability is related to his active duty service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lumbosacral spine disability is due to or caused by his service-connected left foot pes planus and metatarsalgia? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his currently diagnosed lumbosacral spine disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected left foot pes planus and metatarsalgia? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his left leg disability by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In offering any opinion, the examiner's attention is invited to the Veteran's lay statements noting ongoing back pain that has increased with time as a result of his in-service motor vehicle injury and left ankle injury.   

8. Return the claims file to the VA examiner who conducted the Veteran's September 2016 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the evidence, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file.  The VA examiner must apply the DSM-IV guidelines in determining whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, including PTSD.

 If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  A full rationale should be provided for any conclusions reached.

9. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


